Exhibit 10.1

May 10, 2007

Kathy Vrabeck

Dear Kathy:

Congratulations! Please accept our offer to become part of EA’s rich game making
history and future.

I am pleased to offer you a regular full-time position with Electronic Arts as
President, Casual Entertainment Division commencing on May 30, 2007 at a base
salary of $45,833.33 per month or $550,000 annualized, minus applicable
deductions. You will be reporting directly to me.

For your information, I have enclosed several documents that will provide an
introduction to life at EA, including an overview of our benefits programs and
EA’s Global Code of Conduct. Other EA policies and procedures are on EA’s
intranet and will be reviewed with you at orientation.

You will also be eligible to participate in our discretionary bonus program.
This discretionary bonus is typically determined at the end of our fiscal year
(March) and is prorated for your months of employment. You need to be employed
by EA by January 15th to be eligible for a bonus in this fiscal year. Your
discretionary bonus target will be 75% of your salary. To receive payment of
your bonus you must be employed by Electronic Arts at the time any bonuses are
paid. In addition, EA reviews performance and compensation levels annually, and
it currently makes merit adjustments in June of each year. To be eligible for a
merit increase at next June’s review, you must commence employment by
January 15th of the same calendar year.

I will recommend to the Compensation Committee that you be granted a
Non-Qualified Stock Option to purchase 315,000 shares of Electronic Arts common
stock in accordance with our 2000 Equity Incentive Plan. This stock option will
first vest and become exercisable as to 24% of the underlying shares, 12 months
from Vest Start Date and will then vest in 2% increments on the first calendar
day of each month thereafter for 38 months. The Committee typically grants and
prices stock options on the 16th of each month or on the next business day
following when this date falls on a weekend or holiday; however, the date on
which the Committee acts could be later depending on a variety of factors,
including the proximity of your start date to the 16th. You will receive more
details regarding this stock option from Stock Administration after the grant
date

In addition, I will recommend to the Compensation Committee that you be granted
a one-time Ownership Award in the form of 45,000 Restricted Stock Units (RSUs)
in accordance with our 2000 Equity Incentive Plan. This Award will first vest as
to 100% of the shares on the four-year anniversary of the grant date. The
Committee typically grants RSUs on the 16th of each month or on the next
business day following when this date falls on a weekend or holiday; however,
the date on which the Committee acts could be later depending on a variety of
factors, including the proximity of your start date to the 16th. You will
receive more details regarding this Award from Stock Administration after the
grant date.



--------------------------------------------------------------------------------

Kathy Vrabeck

May 10, 2007

Lastly, you will accrue Paid Time Off (PTO) at the rate of four weeks per year
(or 6.150 hours per pay period) up to the maximum accrual of 200 hours. While
this accrual rate is an exception to our current PTO policy, the PTO policy will
apply in all other respects (including future accrual rates) unless the policy
is otherwise modified or we otherwise agree in writing.

If you have any questions about this offer or about your eligibility to
participate in or to be covered by any of the described benefits, please call
me.

In the course of your work, you will have access to proprietary materials and
concepts. Our offer is contingent on your signing Electronic Arts’ New Hire/
Proprietary Information Agreement. Two copies are enclosed for signature (please
keep one for your own records).

This offer letter contains the entire understanding between you and Electronic
Arts as to the terms of your offer of employment and specifically supersedes all
previous discussions you may have had with anyone at Electronic Arts regarding
those terms.

This offer of employment is made contingent upon your providing Electronic Arts
with proof that you have the legal right to work in the United States. This will
be handled as part of your orientation process.

In addition, EA will conduct a background check pursuant to a written notice you
will receive under separate cover, and this offer of employment is contingent
upon the results of such check being acceptable to EA.

This offer of employment is valid through May 15, 2007. If you accept this
offer, please sign below and return both pages of the original offer letter to
Cindy Nicola, in Talent Acquisition in the enclosed envelope, and we can begin
your orientation to EA. Please keep a copy for yourself.

Please join our team and help us be the place where GREAT people create and
deliver GREAT games.

If you have any questions regarding this offer, please feel free to contact me.

Sincerely,

 

/s/ John Riccitiello

John Riccitiello

Chief Executive Officer

JSR/dal

Enclosures

 

Accepted by candidate:

    Date:

/s/ Kathy Vrabeck

    May 11, 2007

Anticipated Start Date: May 30, 2007

cc: Imelda Oki for distribution to Personnel File

 

Page 2